DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 are allowed. Claims 9 is cancelled.
Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered and were persuasive, examiner found new references that reads on the new amended claim 1, Li fig.7 and 8 and Maita US 20070024148 would read on new amended claim 1, however examiner searched claim 9 and found that its combination with claim 1 would allow the case, examiner called applicant’s attorney to authorize examiners amendment to fix typo in claim 9 and merge it with claim 1 and proceed case to allowance.  Applicant’s attorney agreed to the examiners amendment as indicated below and claims 1-8 are allowed. Claim 9 is cancelled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with [Samir S. Khoury] on [04/27/2021].
The application has been amended as follows: Merge claim 9 with claim 1 and fix typographical error with claim 9 line 3 changing the word “portion” to “portion”.
Amend claim 1 as follows: --“A stator core for a rotary electric machine, comprising core members stacked and formed annularly so as to surround a rotor, each core member comprising a plurality of slots extending from one end to another end in a shaft direction and teeth formed between the slots, wherein a whole of the teeth includes a first teeth section comprising teeth successively arranged in a circumferential direction of each core member, and at a tip on an inner periphery side of each core member, each tooth of the first teeth section comprises  a first protrusion portion and a second protrusion portion with a lower protrusion height than the first protrusion portion protruding in a circumferential direction of each core member and a second teeth section comprising teeth, each tooth of the second wherein each of the core members comprises a plurality of punched thin steel sheets, each having a burrPage 4 of 8Application No.: 16/528971 portionAmendment Dated: April 13, 2021poportion and a sagging portion and being layered in the shaft direction, and wherein first and second of the core members are stacked such that the burr portions of the first and second of the core members are arranged oppositely in the shaft directions. ”—

Cancel claim 9
Allowable Subject Matter
Claim 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 1, recites “inter alia” “A stator core for a rotary electric machine, comprising core members stacked and formed annularly so as to surround a rotor, each core member comprising a plurality of slots extending from one end to another end in a shaft direction and teeth formed between the slots, wherein a whole of the teeth includes a first teeth section comprising teeth successively arranged in a circumferential direction of each core member, and at a tip on an inner periphery side of each core member, each tooth of the first teeth section comprises  a first protrusion portion and a second protrusion portion with a lower protrusion height than the first protrusion portion protruding in a circumferential direction of each core member and a second teeth section comprising teeth, each tooth of the second teeth section comprising a pair of the first protrusion portions and/or a pair of the second protrusion portions (annotated Fig.1), wherein each of the core members comprises a plurality of punched thin steel sheets, each having a burrPage 4 of 8Application No.: 16/528971 portionAmendment Dated: April 13, 2021poportion and a sagging portion and being layered in the shaft direction, and wherein first and second of the core members are stacked such that the burr portions of the first and second of the core members are arranged oppositely in the shaft directions (see Fig.1 and Fig.6).  

    PNG
    media_image1.png
    712
    684
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    490
    536
    media_image2.png
    Greyscale

Regarding claims 1 combination, the closest prior art Li teach teeth sections with successively arranged portions with long and short tip ends, but it fails to teach the whole teach being first and second teeth sections with first teeth section with different tip lengths and the second teeth being either long or short tip teeth only and it fails to teach the burr portions and sagging portions and their arrangement in the first and second layers stacked where they are arranged oppositely in the shaft direction, other close prior Maita US 20070024148 fail to teach the tip end structure and the burr/sag portions, also Miyake fail to teach the same and more the prior art of record fail to teach the  as indicated in claim 1, the prior art of record in combination or alone fail to teach the combination of limitations of claim 1 A stator core for a rotary electric machine, comprising core members stacked and formed annularly so as to surround a rotor, each core member comprising a plurality of slots extending from one end to another end in a shaft direction and teeth formed between the slots, wherein a whole of the teeth includes a first teeth section comprising teeth successively arranged in a circumferential direction of each core member, and at a tip on an inner periphery side of each core member, each tooth of the first teeth section comprises  a first protrusion portion and a second protrusion portion with a lower protrusion height than the first protrusion portion protruding in a circumferential direction of each core member and a second teeth section comprising teeth, each tooth of the second teeth section comprising a pair of the first protrusion portions and/or a pair of the second protrusion portions (annotated Fig.1), wherein each of the core members comprises a plurality of punched thin steel sheets, each having a burrPage 4 of 8Application No.: 16/528971 portionAmendment Dated: April 13, 2021poportion and a sagging portion and being layered in the shaft direction, and wherein first and second of the core members are stacked such that the burr portions of the first and second of the core members are arranged oppositely in the shaft directions combination.
The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 1 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 

    PNG
    media_image3.png
    374
    484
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    319
    454
    media_image4.png
    Greyscale


Claim 2-8 are allowed based on dependency from allowable claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834